Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the application filed August 8, 2019.  This application claims the benefit of foreign application JP2018-235715, filed December 17, 2018. Claims 1-9 are pending.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification fails to teach how a direction indication system may indicate the direction of travel without including a detection unit to determine the direction of the wheels.  The specification indicates that this is an essential component.
Claim limitation “direction indication system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not make it clear what the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the specification fails to make clear what are the components of the direction indication system.  While components are disclosed, it is not clear what are the essential components.  As indicated by the differences between claims 1 and 2, the system may or may not include a detection unit.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohba et al (2016/028828) in view of Toyoda (10,857,849).  The entire references should be considered. Cited portions are exemplary and should not be considered the only or a complete teaching of the claimed elements.  The rejection is based on the references.
Regarding claim 1, Ohba discloses a plurality of wheels mounted to a vehicle body and grounded.  Figures 2, 5, and 6 show a steering device to steer the wheels so that the vehicle travels in a front rear direction or rotates around a vertical axis. Ohba does not teach a direction indication system that indicates on the outside of a vehicle the direction of travel.  Toyoda teaches in the summary and Figures 1A-1H the intention of the direction of travel and providing an external indicator.  It would have been obvious to combine the references since they both pertain to vehicle steering.  It would have been obvious to modify the vehicle in Ohba to provide .
Claims 2-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohba and Toyoda as applied to claim 1 above, and further in view of Aust et al (10,913,389).
Regarding claim 2, col. 6 of Toyoda teaches sensors that detect the motion of a steering wheel or other control devices to ascertain the intention of the vehicle.  This suggests the detection of a first or second steering angle to determine intention of movement.  It would have been obvious to use similar sensor to determine the first and second steering angles in Ohba as suggested by Aust.  Further, Aust teaches in col. 4 the claimed indication unit that optically indicates to those around the vehicle the direction of movement.  It would have been obvious to substitute the visual indicator in Toyoda with the optical unit in Aust for better visibility.
Regarding claim 3, the steering device in Ohba allows the wheels to rotate about a central axis to a first and second steering angle. Aust teaches the detection of the steering angle of the wheels by monitoring the steering wheel that controls the angle of the wheels.  It would have been obvious to detect the angle of the wheels since that is what determines the intention of the direction of travel and to notify others of the direction of travel.
Regarding claim 4, Aust teaches the monitoring of a steering wheel that is considered the manipulation unit.  The detection unit detects the steering device that steers the wheel.  It would have been obvious to adapt the same mechanism in Ohba which control the angles of the wheel to a greater degree.as suggested by Aust.
Regarding claim 5, Figure 1 of Ohba shows the claimed wheelhouse.  When the wheel is at an angle, it protrudes from the wheelhouse.  By detecting the degree of turning in Aust the system determines when to provide an indication. It would have been obvious to calibrate the 
Regarding claim 6, Aust teaches a light emitter on the sides of the vehicle that emits visible light when the detection unit detects a steering direction.  While it does not explicitly state that the light is emitted to the wheels, one of ordinary skill in the art would recognize that the light provides an indication of movement.  By illuminating the wheels, one is better able to be aware of the direction of travel by seeing the angle of the wheels.
Regarding claim 7, Aust teaches blinking lights on the sides of the vehicle to indicate direction of travel.  Since the lights are intended to provide an observer with an intended direction of travel, it would have been obvious to provide various lights to indicate different directions of travel as suggested by the reference.  The selection of lights would be based on what desired indication is desired.
Regarding claim 8, col. 4 of Aust teaches flashing parts.  Figure 1 shows lights in a line.  Col. 7 teaches flashing of lights in a particular order.  It would have been obvious to flash lights in a particular order to indicate a direction.  Conventional tail lights flash lights in an order to indicate the direction of a turn.
Regarding claim 9, the examiner gives Official notice that text or images are used on vehicles to indicate direction.  It would have been obvious to substitute the indicator in Aust with a text or image to give more detailed information.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Noble teaches a direction indicator on a vehicle.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT K WONG/Primary Examiner, Art Unit 2689